         Case 1:18-md-02865-LAK Document 230 Filed 11/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re
                                                     MASTER DOCKET
 CUSTOMS AND TAX ADMINISTRATION
 OF THE KINGDOM OF DENMARK                           Case No. 1:18-md-02865-LAK
 (SKATTEFORVALTNINGEN) TAX
 REFUND SCHEME LITIGATION,

 This document relates to 1:18-cv-05053-LAK



NOTICE OF THIRD-PARTY DEFENDANT ED&F MAN CAPITAL MARKETS, LTD.’S
        MOTION FOR RECONSIDERATION OF THE COURT’S ORDER
    DENYING ED&F MAN’S MOTION FOR A PROTECTIVE ORDER FOR A
                  TEMPORARY STAY OF DISCOVERY

         PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law, dated

November 21, 2019; and upon all prior pleadings and proceedings had herein, Third-Party

Defendant ED&F Man Capital Markets Limited (“ED&F Man”), through its undersigned counsel,

will move this Court before the Honorable Lewis A. Kaplan at the Daniel Patrick Moynihan United

States Courthouse, 500 Pearl Street, New York, New York, Courtroom 21B, at a date and time to

be determined by the court, for an order: (i) pursuant to Local Civil Rule 6.3, granting

reconsideration of the Court’s Pre-Trial Order No. 11 dated November 7, 2019 (the “November 7

Order”) denying ED&F Man’s motion for a protective order staying discovery pending the Court’s

ruling on ED&F Man’s motion to dismiss; (ii) vacating the November 7 Order to the extent that

the Court has found that the discovery sought from ED&F Man would not be burdensome; (iii)

finding that ED&F Man has asserted substantial and potentially dispositive defenses of lack of

personal jurisdiction and forum non conveniens in support of dismissal of the third-party claims
        Case 1:18-md-02865-LAK Document 230 Filed 11/21/19 Page 2 of 2



against it; (iv) finding that SKAT would not be significantly prejudiced by a stay; and (v) granting

such other and further relief as this Court may deem just and proper.

Dated: November 21, 2019
New York, New York
                                      AKERMAN LLP


                                      By:      /s/ Brian S. Fraser    ____
                                              Brian S. Fraser
                                              Kristen G. Niven
                                              brian.fraser@akerman.com
                                              kristen.niven@akerman.com
                                              666 Fifth Avenue, 20th Floor
                                              New York, NY 10103
                                              Telephone: (212) 880-3800
                                              Attorneys for Third-Party Defendant ED&F Man
                                              Capital Markets, Ltd.

TO: All Counsel of Record (via ECF)




                                                 2
